DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.
 
Response to Amendment
Applicant’s amendment dated 06/10/2022, in which claims 1, 7, 10, 15, 16 were amended, claims 6, 9, 14, 22-24 were cancelled, has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “subsequent to removing the polymer pattern and the plurality of target regions of the target material, etching the substrate with the complementary pattern as a mask, wherein etching the substrate comprises etching trenches partially into but not entirely through a feature layer on the substrate” of claim 1, the limitation “subsequent to removing the polymer pattern and the plurality of target regions of the target material, etching the substrate with the complementary pattern as a mask, wherein etching the substrate comprises etching trenches partially into but not entirely through a feature layer on the substrate” of claim 10, and the limitation “subsequent to removing the polymer pattern and the plurality of target regions of the target material, etching trenches partially into but not entirely through a single layer on the substrate with the complementary pattern as a mask” of claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Specifically, the specification does not describe the limitation “subsequent to removing the polymer pattern and the plurality of target regions of the target material, etching the substrate with the complementary pattern as a mask, wherein etching the substrate comprises etching trenches partially into but not entirely through a feature layer on the substrate” of claim 1, the limitation “subsequent to removing the polymer pattern and the plurality of target regions of the target material, etching the substrate with the complementary pattern as a mask, wherein etching the substrate comprises etching trenches partially into but not entirely through a feature layer on the substrate” of claim 10, and the limitation “subsequent to removing the polymer pattern and the plurality of target regions of the target material, etching trenches partially into but not entirely through a single layer on the substrate with the complementary pattern as a mask” of claim 16. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-8, 10-13, 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, claim 1 recites “subsequent to removing the polymer pattern and the plurality of target regions of the target material, etching the substrate with the complementary pattern as a mask, wherein etching the substrate comprises etching trenches partially into but not entirely through a feature layer on the substrate.” However, the specification does not provide any description of the above limitation. Specifically, the original specification identifies substrate as element 105 and nowhere in the original specification and the drawing discloses etching substrate 105. Further, the original specification identifies the feature layer as element 115 and nowhere in the original specification and the drawing discloses etching feature layer 115 with the complementary pattern as a mask. Besides, Applicant explicitly discloses that subsequent to removing the polymer pattern and the plurality of target regions of the target material (Fig. 10-11), etching trenches entirely through the single layer [140] with the complementary pattern [230] as a mask, nowhere in the original specification and the drawing discloses etching partially into but not entirely through a layer with the complementary pattern as a mask as claimed. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention as claimed in claim 1. Further, there is no description of any such steps whether conventional or inventive that demonstrates possession thereof or therefor. Accordingly, claim 1 and all claims depending therefrom were not in possession of Applicant at the time of filing.

Regarding claim 10, claim 10 recites the limitation “subsequent to removing the polymer pattern and the plurality of target regions of the target material, etching the substrate with the complementary pattern as a mask, wherein etching the substrate comprises etching trenches partially into but not entirely through a single layer of the substrate.” As stated above, nowhere in the original specification and the drawing discloses etching substrate 105. Further, nowhere in the original specification and the drawing discloses etching feature layer 115 with the complementary pattern as a mask. Besides, Applicant’s specification and the drawings only discloses etching trenches entirely through a single layer [140] with the complementary pattern [230] as a mask (Fig. 12) after removing the polymer pattern and the plurality of target regions of the target material (Fig. 10-11), nowhere in the original specification and the drawing discloses etching partially into but not entirely through a single layer with the complementary pattern as a mask as claimed. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention as claimed in claim 10. Accordingly, claim 10 and all claims depending therefrom were not in possession of Applicant at the time of filing.

Regarding claim 16, claim 16 recites the limitation “subsequent to removing the polymer pattern and the plurality of target regions of the target material, etching trenches partially into but not entirely through a single layer on the substrate with the complementary pattern as a mask.” As explained above, nowhere in the original specification and the drawing discloses etching substrate 105. Applicant’s specification and the drawings only discloses etching trenches entirely through a single layer [140] on the substrate 105 with the complementary pattern [230] as a mask (Fig. 12) after removing the polymer pattern and the plurality of target regions of the target material (Fig. 10-11), nowhere in the original specification and the drawing discloses etching partially into but not entirely through a single layer with the complementary pattern as a mask as claimed. Further, nowhere in the original specification and the drawing discloses forming interconnects in trenches formed by etching a layer with the complementary pattern [230] as a mask. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention as claimed in claim 16. Accordingly, claim 16 and all claims depending therefrom were not in possession of Applicant at the time of filing.
The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus, there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
	Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, 10-13, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, claim 1 and claim 10 recite the limitation “etching the substrate with the complementary pattern as a mask, wherein etching the substrate comprises etching trenches partially into but not entirely through a feature layer on the substrate.” It is confusing and unclear how to etch the substrate when a feature layer on the substrate is not etched entirely through to reach the underlying substrate.
 
Regarding claim 7, claim 7 recites the limitation “the substrate comprises the feature layer and at least one sacrificial substrate layer and etching the substrate with the complementary pattern as a mask comprises etching the at least one sacrificial substrate layer” while claim 1 on which claim 7 depends recites “wherein etching the substrate comprises etching trenches partially into but not entirely through a feature layer on the substrate.” It is unclear how the substrate comprises the feature layer when the feature layer on the substrate. It is unclear how to etch the at least one sacrificial substrate layer (of the substrate) when a feature layer on the substrate is not etched entirely through to reach to any layer of the underlying substrate. 

Regarding claim 15, claim 15 recites the limitation “the substrate comprises the feature layer and at least one sacrificial substrate layer and etching the substrate with the complementary pattern as a mask comprises etching the at least one sacrificial substrate layer” while claim 10 on which claim 15 depends recites “wherein etching the substrate comprises etching trenches partially into but not entirely through a feature layer on the substrate.” It is unclear how the substrate comprises the feature layer when the feature layer on the substrate. It is unclear how to etch the at least one sacrificial substrate layer (of the substrate) when a feature layer on the substrate is not etched entirely through to reach to any layer of the underlying substrate.

Regarding claim 17, claim 17 recites the limitation “the single layer of the substrate”. There is insufficient antecedent basis for this limitation in the claim because claim 16 on which claim 17 depends recites “a single layer on the substrate” thus a single layer of the substrate cannot be the same as a single layer on the substrate and claim 16 does not recite any limitation directed to a single layer of the substrate.

Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-8, 10-13, 15-21 have been considered but are moot in view of the new ground of rejection.
Besides, Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. 
Claims 1 and 10 requires “etching the substrate with the complementary pattern as a mask, wherein etching the substrate comprises etching trenches partially into but not entirely through a feature layer on the substrate”. Claim 16 requires “etching trenches partially into but not entirely through a single layer on the substrate with the complementary pattern as a mask.” The complementary pattern is defined in previous limitation as “a sacrificial material complementary to the polymer pattern, ...leaving the sacrificial material as a complementary pattern on the substrate”.  The sacrificial material/complementary pattern is defined as layer 230 in Fig. 10 and original specification page 2, lines 7-8 and page 7, lines 27-31. The step of etching the substrate with the complementary pattern 230 as a mask is shown in Figs. 11-12 in which the feature layer 115 is not etched and the single layer [140] on the substrate 105 is etched entirely through. 
In Figs. 13-14 as recited by Applicant, the complementary pattern 230 was removed and the feature layer 115 on the substrate is partially etched by using hard mask 130 (which is not the complementary pattern) as a mask (See original specification page 2, lines 15-16, page 8, lines 14-17). Therefore, Figs. 13-14 do not show the claimed inventions and the original specification does not disclose the claimed inventions.
Consequently, Applicant’s arguments are not persuasive. The claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822